

Exhibit 10.2


CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is made and entered into as of
August 6, 2009, by and between Peerless Systems Corporation, a Delaware
corporation (the "Company"), and _______________ ("Consultant"), with reference
to the following facts:


WHEREAS, the parties hereto desire to enter into an agreement under which
Consultant will provide
services to the Company as an independent contractor.


NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the
parties hereto hereby agree as follows:


1.           Engagement and Term. The Company hereby engages the services of
Consultant and Consultant hereby accepts such engagement upon the terms and
conditions set forth herein for a term commencing on the date hereof and
terminating on August 5, 2010.


2.           Duties; Nature of Services. Consultant shall perform such duties
pertaining to the Company's
business as the Company's Chief Executive Officer or Board of Directors may
request from time to time, which duties shall include providing advice and
guidance to the Company in connection with its business, strategy, operations
and financings; provided, however, Consultant's duties shall not exceed twenty
(20) hours in the aggregate during any thirty (30) calendar day period.
Consultant may render his services by telephone, videoconference and/or
any other remote methods as Consultant may reasonably determine.


3.           Compensation. In consideration of the performance by Consultant of
his obligations under this
Agreement, as soon as practicable after the execution and delivery of this
Agreement by both parties: (a) the Company shall pay to Consultant a consulting
fee in the amount of Twenty-Five Thousand Dollars ($25,000), (b) the Company
shall issue to Consultant Ten Thousand (10,000) shares of the Company's common
stock in accordance with the Peerless Systems Corporation 2005 Incentive
Award Plan, which shares shall be fully vested upon issuance.  As of the date
hereof,  all of Consultant's unvested stock options in Company shall immediately
vest and be exercisable by Consultant.   Such options shall expire if not
exercised on or before August 5, 2010.


4.           Reimbursement of Expenses. Consultant shall be responsible for his
own expenses unless the
Board of Directors of the Company requires in writing that Consultant incur out
of pocket expenses, in which event such expenses shall be reimbursed by the
Company.


5 .          Confidential Information; Company Property; Insider Trading. During
the term of this Agreement and at all times thereafter, Consultant shall keep
all Company confidential information in confidence and shall not disclose any
of the same to any other person or entity, except Consultant's attorneys and
other persons and/or entities designated in writing and in advance by the
Company.  Consultant shall not cause, suffer or permit such
confidential information to be used for the gain or benefit of any party outside
of the Company or for Consultant's personal gain or benefit outside the scope of
Consultant's engagement by the Company.  Upon the expiration or termination of
his engagement, Consultant shall immediately surrender to the Company all
property belonging to the Company.  During the term of this Agreement,
Consultant shall be subject to, and shall comply with, the Company’s Insider
Trading Program, as may be amended from time to time.


6.           Relationship and Authority. The relationship between the Company
and Consultant created by this Agreement is that of client and independent
contractor, and nothing contained herein shall be construed as creating a
relationship of employer and employee or principal and agent between them.
Consultant shall neither act nor make any representation that he is authorized
to act as an employee, agent or officer of the Company.


7.           Entire Agreement: Severability. This Agreement is intended to
embody the final, complete and exclusive agreement among the parties with
respect to the subject matter hereof and is intended to supersede all prior
agreements, understandings and representations written or oral, with respect
thereto. The provisions of this Agreement are severable, and in the event
that any provision is declared invalid, this Agreement shall be interpreted as
if such invalid provision were not contained herein.

 
 

--------------------------------------------------------------------------------

 


8.           Waiver: Modification Assignment. This Agreement may be amended or
modified only in a writing signed by the parties. Consultant may not assign any
right or obligation under this Agreement without the prior written consent of
the Company, which may be granted or withheld in the Company's sole and
absolute discretion. Neither party may assign any right or obligation under the
Agreement without the prior written consent of the other party.


9.           Applicable Law and Venue- This Agreement shall constitute a
contract under the laws of the State of Delaware and shall be governed and
construed in accordance with the laws of said state and without regard to the
conflicts of laws principles thereof. Any action or proceeding brought hereunder
shall be brought in the United States District Court for Delaware. The
parties hereto hereby waiving any claim or defense that such forum is not
convenient or proper; provided, however, if such court shall deny jurisdiction
for any reason, any such action or proceeding shall be brought in the State
court sitting in Wilmington, Delaware, and the parties hereto shall waive any
claim or defense that such forum is not convenient or proper. In the event of
any proceeding to enforce any provision of this Agreement, the prevailing party
shall recover its reasonable attorneys’ fees, expenses and costs.


10.         Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement.
This Agreement may be executed and delivered by facsimile and/or PDF signature.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.



 
CONSULTANT
       
Signature:
         
Print Name:
         
Address:
             




 
PEERLESS SYSTEMS CORPORATION
       
By:
     
Name: William Neil
   
Title: Chief Financial Officer and Acting Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 